DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 6/12/20 and 3/20/20 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 8-14, and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 6-10, 12, and 16-20 of U.S. Patent No. 10,548,059. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following correspondences.
Regarding claim 1, “a software defined network (SDN) controller comprising processing circuitry configured to:  receive an indication from a mobility management entity (MME) that a terminal has relocated from a first area served by a first serving gateway (SGW) among a plurality of SGWs and a first packet data network gateway corresponds to “an apparatus … comprising processing circuitry … wherein the MME notifies the SDN controller of a PGW relocation event when the terminal moves out of the area being served by the first PGW and establishes a communication channel with the second PGW” in claim 16 of the above U.S. Patent.
“Determine that the second SGW is closer to a second PGW than the first PGW” corresponds to “determining whether the second PGW is closer to a second PGW associated with the relocation than the first PGW” in claim 16 of the above U.S. Patent.
Lastly, “direct the MME to initiate a PGW relocation to the second PGW while maintaining an IP address assigned to the terminal” corresponds to “a mobility management entity (MME) selects the first PGW and the second PGW among the plurality of PGWs” as well as “maintain the IP address assigned to the terminal” in claim 16 of the above U.S. Patent.
Claim 1 of the instant application does not claim “select a first serving gateway (SGW) among a plurality of SGWs and a first packet data network gateway (PGW) among a plurality of PGWs, wherein the first SGW connects to the first PGW to setup a first session; request the terminal to establish a first communication channel between the terminal and the first PGW and assigning an internet protocol (IP) address to the terminal”.  Therefore, claim 1 merely broadens the scope of claim 16 of the above U.S. Patent.
It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before.  See In re Karlson, 136 USPQ 184 (CCPA).  Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 
Regarding claim 2, this claim similarly corresponds to claim 16 of the above U.S. Patent.
Regarding claim 3, this claim similarly corresponds to claim 12 of the above U.S. Patent.
Regarding claim 4, this claim similarly corresponds to claim 17 of the above U.S. Patent.
Regarding claim 8, this claim similarly corresponds to claim 18 of the above U.S. Patent.
Regarding claim 9, this claim similarly corresponds to claim 19 of the above U.S. Patent.
Regarding claim 10, this claim similarly corresponds to claim 20 of the above U.S. Patent.
Regarding claim 11, “a method for performing a hand-over of a terminal in a wireless environment, the method comprising:  receiving, at a software defined network (SDN) controller, an indication from a mobility management entity (MME) that a terminal has relocated from a first area served by a first serving gateway (SGW) among a plurality of SGWs and a first packet data network gateway (PGW) among a plurality of PGWs to a second area served by a second SGW” corresponds to “a method for performing a seamless relocation of a terminal in a wireless environment comprises … the MME notifies the SDN controller of a PGW relocation event when the terminal 6 of the above U.S. Patent.
“Determining that the second SGW is closer to a second PGW than the first PGW” corresponds to “determining whether the second PGW is closer to a second SGW associated with the relocation than the first PGW” in claim 6 of the above U.S. Patent.
Lastly, “directing the MME to initiate a PGW relocation to the second PGW while maintaining an IP address assigned to the terminal” corresponds to “a mobility management entity (MME) selects the first PGW and the second PGW among the plurality of PGWs” as well as “maintaining the IP address assigned to the terminal” in claim 6 of the above U.S. Patent.
Claim 11 of the instant application does not claim “selecting a first serving gateway (SGW) among a plurality of SGWs and a first packet data network gateway (PGW) among a plurality of PGWs, wherein the first SGW connects to the first PGW to setup a first session; establishing a first communication channel between the terminal and the first PGW and assigning an internet protocol (IP) address to the terminal”.  Therefore, claim 11 merely broadens the scope of claim 6 of the above U.S. Patent.
It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before.  See In re Karlson, 136 USPQ 184 (CCPA).  Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969).  The omission of a reference element whose function is not needed would be obvious to one skilled in the art.
12, this claim similarly corresponds to claim 6 of the above U.S. Patent.
Regarding claim 13, this claim similarly corresponds to claim 2 of the above U.S. Patent.
Regarding claim 14, this claim similarly corresponds to claim 7 of the above U.S. Patent.
Regarding claim 18, this claim similarly corresponds to claim 8 of the above U.S. Patent.
Regarding claim 19, this claim similarly corresponds to claim 9 of the above U.S. Patent.
Regarding claim 20, this claim similarly corresponds to claim 10 of the above U.S. Patent.

Claims 1, 8-11, and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5, 7, 9, 14-16, 19, and 20 of U.S. Patent No. 9,924,431. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following correspondences.
Regarding claim 1, “a software defined network (SDN) controller comprising processing circuitry configured to:  receive an indication from a mobility management entity (MME) that a terminal has relocated from a first area served by a first serving gateway (SGW) among a plurality of SGWs and a first packet data network gateway (PGW) among a plurality of PGWs to a second area served by a second SGW” corresponds to “an apparatus … comprising processing circuitry … wherein the MME 14 of the above U.S. Patent.
“Determine that the second SGW is closer to a second PGW than the first PGW” corresponds to “when a second PGW among the plurality of PGWs is closer to the second SGW than the first PGW” in claim 14 of the above U.S. Patent.
Lastly, “direct the MME to initiate a PGW relocation to the second PGW while maintaining an IP address assigned to the terminal” corresponds to “a mobility management entity (MME) selects the first PGW and the second PGW among the plurality of PGWs” as well as “using the IP address assigned to the terminal previously” in claim 14 of the above U.S. Patent.
Claim 1 of the instant application does not claim “select a first serving gateway (SGW) among a plurality of SGWs and a first packet data network gateway (PGW) among a plurality of PGWs, wherein the first SGW connects to the first PGW to setup a first session; request the terminal to establish a first communication channel between the terminal and the first PGW and assigning an internet protocol (IP) address to the terminal” as well as “request the terminal to reconfigure routing for content to the IP address assigned to the terminal previously through the second PGW; and request the terminal to terminate the first communication channel between the terminal and the first PGW”.  Therefore, claim 1 merely broadens the scope of claim 14 of the above U.S. Patent.
It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before.  See In re 
Regarding claim 8, this claim similarly corresponds to claim 16 of the above U.S. Patent.
Regarding claim 9, this claim similarly corresponds to claim 18 of the above U.S. Patent.
Regarding claim 10, this claim similarly corresponds to claim 20 of the above U.S. Patent.
Regarding claim 11, “a method for performing a hand-over of a terminal in a wireless environment, the method comprising:  receiving, at a software defined network (SDN) controller, an indication from a mobility management entity (MME) that a terminal has relocated from a first area served by a first serving gateway (SGW) among a plurality of SGWs and a first packet data network gateway (PGW) among a plurality of PGWs to a second area served by a second SGW” corresponds to “a method for performing a seamless relocation of a terminal in a wireless environment comprises … the MME notifies the SDN controller of a PGW relocation event when the terminal moves out of the area being served by the first PGW and establishes a communication channel with the second PGW” in claim 5 of the above U.S. Patent.
“Determining that the second SGW is closer to a second PGW than the first PGW” corresponds to “when a second PGW among the plurality of PGWs is closer to the second SGW than the first PGW” in claim 5 of the above U.S. Patent.
corresponds to “selecting the first PGW and the second PGW among the plurality of PGWs” as well as “maintaining the IP address assigned to the terminal previously” in claim 5 of the above U.S. Patent.
Claim 11 of the instant application does not claim “selecting a first serving gateway (SGW) among a plurality of SGWs and a first packet data network gateway (PGW) among a plurality of PGWs, wherein the first SGW connects to the first PGW to setup a first session; establishing a first communication channel between the terminal and the first PGW and assigning an internet protocol (IP) address to the terminal” as well as “reconfiguring routing for the IP address assigned to the terminal previously through the second PGW; and terminating the first communication channel between the terminal and the first PGW”.  Therefore, claim 1 merely broadens the scope of claim 5 of the above U.S. Patent.
It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before.  See In re Karlson, 136 USPQ 184 (CCPA).  Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969).  The omission of a reference element whose function is not needed would be obvious to one skilled in the art.
Regarding claim 18, this claim similarly corresponds to claim 7 of the above U.S. Patent.
Regarding claim 19, this claim similarly corresponds to claim 9 of the above U.S. Patent.
20, this claim similarly corresponds to claim 19 of the above U.S. Patent.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References considered relevant to this application are listed in the attached “Notice of References Cited” (PTO-892).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J. MOORE, JR., whose telephone number is (571)272-3168.  The examiner can normally be reached on M-F (9am-4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan A. Phillips can be reached at (571)272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/MICHAEL J MOORE  JR/Primary Examiner, Art Unit 2467